DETAILED ACTION
This is in response to Application # 17/418,336.  Claims 1-12 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a receiving unit configured to receive”, “a storing unit configured to store”, “a determining unit configured to determine”, and “a sending unit configured to send” in claims 9 and 10.  These limitations have been construed in view of Fig. 12 in Applicant’s Specification (see p. 14), which describes an electronic apparatus that includes processing cores 11-1N connected to a Network on Chip (NOC) 14. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 10 is objected to because of the following informalities:  The limitation “the storing unit is further configured to store the third idle address identification information in the second idle position in the second path routing table” is missing a semicolon at the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory . See MPEP §2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter); Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
Suggestion to overcome the rejection:
 Amend the claim to: "non-transitory", “non-transient”, "computer usable memory", or "computer usable storage memory", "computer readable memory", "computer readable device", (i.e. any variations thereof where "media" or "medium" is replaced by "device" or "memory") or adding "wherein the medium does not include signals"
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-9, 11, and 12 are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable by ShiJun (CN 103986664; included in IDS; attached bona-fide English translation of the description by WIPO).

Regarding Claim 1 (Original),
A path creation method for a network on chip, comprising: 

receiving, by a second network node, a first data packet sent by a first network node, wherein the first data packet carries first idle address identification information, a destination network node address and path creation identification information, the first idle address identification information indicates a first idle position in a first path routing table of the first network node, the path creation identification information indicates a creation of a path [ShiJun: second network node == next-stage routing node; path creation identification information == XY or YX routing OR path identifier xy_router; first idle position == input port buffer area of next-stage routing exceeds capacity OR adjacent routing nodes meeting the minimum path requirement not full; p. 2; when a data packet is injected into a network, a path condition of an XY routing algorithm or a YX routing algorithm is adopted for preset data packets; when the data packet reaches the routing node, the current routing node firstly judges whether the data in the input port buffer area of the next-stage routing node exceeds the preset proportion value of the capacity of the next-stage routing node according to a preset path, and if not, the current routing node still transmits along a preselected path; if the two adjacent routing nodes meeting the minimum path requirement are not full; p. 3; when the MESH network is not congested, the data packet is transmitted through a MESH topological structure; when the data packet reaches the routing node, parsing the destination address (dest_x, dest_y) of the first data packet in the current routing path identifier xy_router, and determining whether the current node address (Co_x, Co_y) is a destination node]; 

storing, by the second network node, the first idle address identification information in a second idle position in its second path routing table, and determining second idle address identification information, wherein the second idle address identification information is address information of the second idle position in the second network node [ShiJun: second idle position == input port buffer area of next-stage routing node A exceeds capacity; p. 3; determining whether the current node address (Co_x, Co_y) is a destination node, and if yes, turning to step 7; otherwise, turning to the next step; Step 3, according to the preset path identifier XY_router, solving the address (next_x_1, next_y_1) of the next-stage routing node "A" of the preset routing path, specifically: (1) When the path identifier XY_router indicates a data packet to select an XY routing path, the next-stage routing node address (next_x_1, next_y_1) can be calculated by means of formulas (1) and (2); judging whether the data of the next-stage routing node "A" of the preset routing path exceeds the preset proportion value of the capacity of the input port buffer area, if not, still transmitting the data packet along a pre-selected path, sending the data packet to the node "A"]; 
Note:
Address of next-stage routing node (next_x_1, next_y_1) is as below.
next_x_1 = co_x + [u (k) − u (− k) ] (1)
next_y_1 = co_y + [u (t) − u (− t) ] ×/[u (k) − u (− k) ] − 1/(2)


determining, by the second network node, a second data packet according to the second idle address identification information; and sending, by the second network node, the second data packet [ShiJun: p. 3; determining whether the corresponding input port buffers of the node "A" and the node "B" are all full, and if so, turning to step 6, otherwise, turning to the next step; step 5, judging whether the data storage amount of the corresponding input port buffer area of the node "A" is greater than the data storage amount of the corresponding input port buffer area of the node "B", and if so, transmitting the data packet to the node "B", otherwise, transmitting the data packet to the node "A", and turning to step 2; step 6, the current routing node transmits the data packet to the destination node through the shared bus].

Regarding Claim 2 (Original),
wherein before the step of storing, by the second network node, the first idle address identification information in the second idle position in its second path routing table, and the determining the second idle address identification information, the method further comprises: determining, by the second network node, the second idle position in the second path routing table [ShiJun: second idle position == input port buffer area of next-stage routing node A exceeds capacity; p. 3; judging whether the data of the next-stage routing node "A" of the preset routing path exceeds the preset proportion value of the capacity of the input port buffer area, if not, still 

Regarding Claim 3 (Currently Amended),
wherein the step of determining, by the second network node, the second data packet according to the second idle address identification information comprises: determining, by the second network node, the second idle address identification information, the destination network node address and the path creation identification information as the second data packet [ShiJun: path creation identification information == path identifier XY_router; second idle address identification information == address of next-stage routing node A with input port buffer area not exceeding capacity; p. 3; according to the preset path identifier XY_router, solving the address (next_x_1, next_y_1) of the next-stage routing node "A" of the preset routing path, specifically: (1) When the path identifier XY_router indicates a data packet to select an XY routing path, the next-stage routing node address (next_x_1, next_y_1) can be calculated by means of formulas (1) and (2); judging whether the data of the next-stage routing node "A" of the preset routing path exceeds the preset proportion value of the capacity of the input port buffer area].

Regarding Claim 4 (Currently Amended),
wherein the step of sending, by the second network node, the second data packet comprises: determining, by the second network node, a transmission direction of the second data packet according to the destination network node address; and XY_router indicates a data packet to select an XY routing path, the next-stage routing node address (next_x_1, next_y_1) can be calculated by means of formulas (1) and (2); When the path identifier XY_router indicates the data packet to select the YX routing path, the next-stage routing node address (next_x_1, next_y_1) can be calculated by means of formulas (3) and (4)].

Regarding Claim 8 (Currently Amended),
wherein the path routing table is stored in a register or in a random access memory [ShiJun: p. 2; the routing node mainly implements functions such as storage and forwarding of a data packet, routing calculation, path determination and selection, and the like.. in order to reasonably distribute the network resources, a first-in first-out buffer (FIFO) is adopted by the routing buffer].

Regarding Claim 9 (Original), which recites a path creation device for a network on chip having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable. 

Regarding Claim 11 (Currently Amended), which recites an electronic apparatus, comprising: a plurality of processing cores; and a network on chip configured to exchange data between the plurality of processing cores and external data [ShiJun: p. 1; each IP core is connected to a routing node by means of a network ; wherein the plurality of processing cores store instructions [ShiJun: p. 2; the number of ports of the routing node is determined by the topological structure, for example, in a traditional 2D mesh structure, the routing node generally comprises East, South, West, North and local five input/output ports, and each port corresponds to one cache queue], and the electronic apparatus performs the method of claim 1 according to the instructions, the same rationale of rejection as presented in claim 1 above is applicable.

Regarding Claim 12 (Currently Amended), which recites a computer-readable storage medium storing a computer program instruction thereon, wherein the computer program instruction, when executed by a processor, causes the processor to implement the method of claim 1, the same rationale of rejection as presented in claim 1 above is applicable.

Allowable Subject Matter
Claims 5-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Arimilli (US 8,185,896) teaches that whether SPC_ ID 1154 is used for routing or not, SPC_ID 1154 is included in the address in order for the destination processor chip to know where responses should be directed when or after processing the received data from the source processor chip [Arimilli: Col. 22 / lines 62-67].
Sano (US 8,848,703) teaches that each router provided in the multi-core system can acknowledge whether the router itself is connected to the destination core, by referring to the last field of the hop router fields of the received packet. That is, if the identifier stored in the last hop router field is the same as its own identifier, the router itself can acknowledge that it is connected to the destination core [Sano: Col. 3 / lines 61-67].
Fang (US 10,795,826) teaches that when determining that entry storage in the TLB of the first core is full, the first core determines a second core from cores in an idle state in the multi-core processor [Fang: Col. 15 / lines 28-30].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468